
	

112 S369 IS: To award posthumously a Congressional Gold Medal to Giuseppe Garibaldi, and to Recognize the Republic of Italy on the 150th Anniversary of its Unification.
U.S. Senate
2011-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		112th CONGRESS
		1st Session
		S. 369
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award posthumously a Congressional Gold Medal to
		  Giuseppe Garibaldi, and to Recognize the Republic of Italy on the 150th
		  Anniversary of its Unification.
	
	
		1.FindingsThe Congress finds the following:
			(1)Giuseppe Garibaldi was born on July 4,
			 1807, in Nice.
			(2)The Garibaldi
			 family's involvement in coastal trade drew him to a life at sea. He was
			 certified in 1832 as a merchant marine captain.
			(3)As a young man,
			 Garibaldi joined the movement of La Giovine Italia (Young Italy),
			 which was founded by Giuseppe Mazzini, who was an impassioned proponent of
			 Italian unification.
			(4)Garibaldi
			 participated in various independence struggles throughout Central and South
			 America.
			(5)Garibaldi came to
			 the United States, where he applied for citizenship and began learning English.
			 He lived for a time with inventor Antonio Meucci in his home in Staten Island,
			 New York.
			(6)The
			 Garibaldi-Meucci Museum is a place where Italian-American heritage and culture
			 can be celebrated, as well as where the lives of Giuseppe Garibaldi and Antonio
			 Meucci can be remembered.
			(7)The
			 Garibaldi-Meucci Museum was listed on the U.S. National Register of Historic
			 Places in 1980.
			(8)In 1854, Giuseppe
			 Garibaldi left Staten Island, New York, and returned to Italy as the commander
			 in the conflicts of the Risorgimento, to lead military forces that would
			 provide for the unification of Italy.
			(9)The Risorgimento’s
			 progress was eagerly followed in a United States ideologically opposed to
			 European dynastic tyranny. The victory was viewed in this country
			 as a powerful vindication of the right of the individual to political
			 self-determination.
			(10)Giuseppe
			 Garibaldi, who led Italy to unification in 1861, was offered a command as Major
			 General in the Union Army by President Abraham Lincoln. Garibaldi declined, but
			 to honor him, the 39th New York Infantry was known as The Garibaldi
			 Guard. Approximately 150 of its 850 men were Italian. It fought in the
			 Union Army from Bull Run to Appomattox.
			(11)Garibaldi was an
			 active freemason, and thought of masonry as a network to unite men as brothers,
			 both within nations and as members of a global community.
			(12)Garibaldi spent
			 the rest of his life in Caprera with his wife, Francesca Armosino, and their
			 children and family members. He died on June 2, 1882.
			(13)Giuseppe
			 Garibaldi is one of the most symbolic figures of the Republic of Italy and a
			 national hero. Five Italian Navy ships have been named after him, including the
			 Italian navy’s current flagship, the aircraft carrier “Giuseppe
			 Garibaldi”.
			(14)On March 17,
			 2011, the Republic of Italy will officially celebrate Italy’s 150th Anniversary
			 with a series of activities across the nation of Italy, in Washington, DC, and
			 throughout the United States, to highlight the unique partnership between Italy
			 and the United States. As long-time allies, both nations share a common set of
			 values, historical ties, and cultural relations that span multiple
			 centuries.
			(15)From the arts and
			 sciences to political thinking and beyond, the lives and ideas of great men
			 like Andrea Palladio and Thomas Jefferson, Benjamin Franklin, Antonio Meucci,
			 Giuseppe Garibaldi, and Abraham Lincoln have inspired and enlightened one
			 another.
			(16)Today, the legacy
			 of immigrants is found throughout the United States in the millions of American
			 men, women, and children of Italian descent and the community organizations
			 such as the National Italian American Foundation and others that serve to
			 strengthen and enrich our country.
			(17)Upon arrival to a
			 new home, the Italian American community faced racial, social, and religious
			 discrimination. Yet, Italian Americans persevered with hope and hard work to
			 reach the American dream, flourished in all areas of public and economic life,
			 and helped build our great country, while preserving their proud Italian
			 traditions. As proud service members, they have also defended the liberty and
			 integrity of the United States of America since the Revolutionary War, during
			 both World Wars, the wars in Vietnam, Korea, and the Persian Gulf up until
			 today’s current conflicts.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorized
				(1)In
			 generalThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of Congress, of a gold medal of appropriate design in
			 recognition of the contributions of Giuseppe Garibaldi to the Nation.
				(2)Display of medal
			 in capitol visitor centerThe Architect of the Capitol shall
			 arrange for the gold medal presented under this subsection to be displayed in
			 the Capitol Visitor Center, as part of an exhibit honoring Giuseppe
			 Garibaldi.
				(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2, under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
